IN THE SUPREME COURT OF THE STATE OF DELAWARE

JONATHAN L. STEVENS,                       §
                                           §     No. 456, 2017
       Defendant-Below,                    §
             Appellant,                    §
                                           §
              v.                           §     Court Below:
                                           §     Superior Court of the
STATE OF DELAWARE,                         §     State of Delaware
                                           §
       Plaintiff-Below,                    §
       Appellee,                           §
                                           §     Cr. I.D. No. 0808022374



                                 Submitted: June 6, 2018
                                 Decided: June 7, 2018

Before STRINE, Chief Justice; VALIHURA and TRAYNOR, Justices.

                                        ORDER

       This 7th day of June 2018, the Court, having considered this matter on the briefs of

the parties and the record below, has concluded that the same should be affirmed on the

basis of and for the reasons assigned by the Superior Court in its order of October 6, 2017.

       NOW THEREFORE, IT IS HEREBY ORDERED that the judgment of the Superior

Court be, and the same hereby is, AFFIRMED.

                                          BY THE COURT:



                                          /s/ Karen L. Valihura
                                          Justice